Exhibit 16.1 Deloitte. Deloitte & Touche LLP Suite 333 Clay Street Houston, TX 77002-4196 USA Tel: +1 713 982 Fax: +1 713 982 www.deloitte.com June 20, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of MAXXAM Inc.’s Form 8-K dated June 20, 2008, and have the following comments: 1. We agree with the statements made in the second, third and fourth paragraphs. 2. We have no basis on which to agree or disagree with the statements made in the first paragraph and the fifth paragraph. Yours truly, /s/ DELOITTE & TOUCHE LLP Member of Deloitte Touche Tohmatsu
